                                                                          Case 4:18-cv-06744-YGR Document 20 Filed 05/15/20 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                      UNITED STATES DISTRICT COURT
                                                                  5                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8

                                                                  9   ANTHONY ROSIER WILSON,                                 Case No.: 4:18-cv-06744 YGR
                                                                 10               Petitioner,
                                                                                                                             ORDER DENYING REQUEST FOR
                                                                 11          v.                                              CERTIFICATE OF APPEALABILITY
                               Northern District of California




                                                                 12   ROBERT NEUSCHMID,
United States District Court




                                                                                                                             Re: Dkt. No. 19
                                                                 13               Respondent.
                                                                 14

                                                                 15

                                                                 16          On June 20, 2018, petitioner Anthony Rosier Wilson petitioned this Court for a writ of habeas
                                                                 17   corpus pursuant to 28 U.S.C. § 2254. (Dkt. No. 2.) On April 3, 2020, the Court granted respondent
                                                                 18   Robert Neuschmid’s motion to dismiss the habeas petition. (Dkt. No. 16.) On May 1, 2020, Wilson
                                                                 19   filed a notice of appeal with the Ninth Circuit. (Dkt. No. 17.) On May 12, 2020, the Ninth Circuit
                                                                 20   remanded Wilson's case to this Court for the limited purpose of granting or denying a certificate of
                                                                 21   appealability. (Dkt. No. 19; see also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b); United States v.
                                                                 22   Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997).)
                                                                 23          The Court DENIES Wilson’s request for a certificate of appealability because Wilson has not
                                                                 24   made “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
                                                                 25   Court granted Neuschmid’s motion to dismiss Wilson’s habeas petition after careful consideration of
                                                                 26   the motion, which required consideration of the 2016 declaration from Juwan Veal. The Court
                                                                 27   concluded that the habeas petition was untimely, procedurally defaulted, and failed to state a claim.
                                                                 28   The Court further found that the petition does not allege a constitutional error at his trial in the
                                                                          Case 4:18-cv-06744-YGR Document 20 Filed 05/15/20 Page 2 of 2




                                                                  1   absence of the newly discovered evidence; instead, Wilson’s claim was solely alleged on actual
                                                                  2   innocence, which he failed to so demonstrate. (Dkt. No. 16 at 10-11.) Nor has Wilson demonstrated
                                                                  3   that “reasonable jurists would find the district court's assessment of the constitutional claims
                                                                  4   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Wilson may seek a certificate of
                                                                  5   appealability from the Ninth Circuit Court of Appeals.
                                                                  6          The Clerk shall forward to the Ninth Circuit this case’s record, along with this Order.
                                                                  7          IT IS SO ORDERED.
                                                                  8
                                                                      Date: May 15, 2020                       _______________________________________
                                                                  9                                                   YVONNE GONZALEZ ROGERS
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                 10

                                                                 11

                                                                 12
                               Northern District of California
United States District Court




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                          2
